The receiver was justified, under the circumstances, in respecting the prohibition set forth in subdivision 1 of section 301 of the Multiple Dwelling Law and in accordingly refusing to rent the vacant apartments. In view of the serious nature of the violations, their pendency since 1947, defendants’ knowledge of the violations and their failure to take action with relation thereto, the defendants Jones and Ward are not entitled to be recompensed for any rental losses. Order unanimously modified to the extent of eliminating the awards of $120 to the defendant Jones and $560 to the defendant Ward and, as so modified, affirmed. Present — Peek, P. J., Bastow, Botein and Bergan, JJ.